Title: From John Adams to Charles Harrod, 23 February 1821
From: Adams, John
To: Harrod, Charles



Dear Sir
Montezillo February 23d 1821

Accept my hearty thanks for your kind favor of January 3d, and for your the four ears of corn beautiful corn from the species of Onaha Indians in Missoury; it has a curious and singular appearance and promises very well. Although my ground with the best cultivation I can give it will not produce more than half of a hundred bushels on an Acre.
I shall certainly plant this seed with care by way of experiment, There is a fair prospect of an augmentation of my spanish family, as black as jet sometime next June, and I shall endeavor to discharge my debt of honor to you.
Your family at Haverhill I understand are, all very well and your friends here, as well as usual excepting Isaac Hull, who is a little drooping but I hope not dangerously ill.
I am Sir your obliged friend / and humble Servant
John Adams